DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response dated 6/24/2022 is acknowledged.
Claims 98-103 remain withdrawn.
Claims 1-83, 85, 89-91, 94, and 97 are canceled.
Claims 84, 86, 92-93, and 95-96 are amended.
Claims 84 are pending.

Claims  are under examination.

Rejections Withdrawn
	Rejection of claim 84 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s amendments to claim 84.
	Rejection of claims 84-97 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments to claim 84. 
	Rejection of claims 84-97 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of Applicant’s amendments to claim 84.
	Rejection of claim(s) 84-88 and 97 under 35 U.S.C. 102(a)(1) as being anticipated by Durrant (US 2010/0136013 A1, published 6/3/2010) is withdrawn in view of Applicant’s amendments to claim 84.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 84, 86-88, 92-93, and 95-96 remain rejected under 35 U.S.C. 103 as being unpatentable over Durrant (US 2010/0136013 A1, published 6/3/2010) further in view of IBC (US 2014/0099254 A1, published 4/10/2014).
	In regards to the newly added limitations of claim 84, this was already addressed in the previous office action (page 18 of 1/31/2022 Non-Final Rejection; page 22 of 1/31/2022 Non-Final Rejection).

Applicants Arguments
	Applicant argues that the combined teachings of the cited references fails to render the claimed invention obvious at least because the claimed methods produce unexpected results not disclosed or contemplated by the prior art. 
	Example 5 of the application as filed demonstrates that combined therapy with an anti- CD55 antibody and an anti-PD-1 antibody had greater efficacy in treating cancer than simply an additive effect of these antibodies (FIG. 9, panel A and panel B). These results demonstrate that combined therapy with anti-CD55 antibody and anti-PD-1 antibody provides a synergistic effect in treating cancer. 
	The inventors have further confirmed the synergistic effect from combined therapy with an anti-CD55 antibody and an immune checkpoint inhibitor in treating cancer by testing an anti-0X40 antibody that binds to a co-stimulatory receptor, OX40. This data is presented in a Declaration under 37 C.F.R. §1.132 by Dr. Andrew Weinberg filed herewith (hereinafter "the Declaration"). 
	Paragraph 4 of the Declaration provides data that mice engrafted with MCA205 mouse fibrosarcoma cells show survival of 6/10 mice receiving a combination of anti-CD55 antibody and anti-0X40 antibody, whereas 0/5 mice survived when receiving the anti-CD55 antibody alone and 0/5 mice survived when receiving the anti-0X40 antibody alone. 
	Paragraph 5 of the Declaration states that the data clearly shows the synergistic effect of a combination of anti-CD55 and anti- OX40 antibodies in treating cancer. 
In view of the unexpected results provided by the claimed method, the claimed methods are not obvious under §103.
Response to Arguments
	Applicant’s arguments and the Declaration have been considered but are not persuasive.
	Taking note of Example 5 and Figure 9 of the instant specification, the data describe combined therapy with anti-CD55 antibody and anti-PD-1 antibody provides a synergistic effect in treating fibrosarcoma. However, the data is not commensurate with the scope of the claims.
	All of the data does not indicate a synergistic effect in treating cancers with an anti-CD55 antibody and all immune checkpoint inhibitors that are antibodies. The instant claims are directed to all and any immune checkpoint inhibitors that are antibodies.
	The data in the instant specification only indicates a synergistic effect in treating fibrosarcoma with a combined therapy with anti-CD55 antibody and anti-PD-1 antibody.
	The additional data provided in paragraphs 4-5 of the Declaration shows the synergistic effect of a combination of anti-CD55 antibody and anti-OX40 antibodies in treating fibrosarcoma.
	Although anti-PD1 antibodies and anti-OX40 antibodies are both immune checkpoint inhibitors, different immune checkpoint inhibitors which are antibodies bind to different antigens, work via different mechanisms, and have different structures. Thus, it cannot be said that anti-CD55 antibodies would show unexpected synergy with all immune checkpoint inhibitors that are antibodies based on these two examples from the instant specification and Declaration.
	Further, based on the instant specification page 11, lines 3-11, and Example 7, the anti-CD55 of the invention appears to be an agonist of CD55. The Durrant reference of the 103 rejection appears to use a CD55 neutralizing antibody, which would be an antagonist of CD55 (Abstract). It is unclear as to whether the anti-CD55 antibody used in Example 5 and Figure 9 of the instant specification and the additional data provided in paragraphs 4-5 of the Declaration are agonist anti-CD55 antibodies or antagonist anti-CD55 antibodies. The current claims seem to encompass both agonist and antagonist anti-CD55 antibodies, but until it is clear that the evidence provided supports both agonist and antagonist anti-CD55 antibodies, the data are not commensurate with the scope of the claims. It cannot be concluded that both agonist and antagonist anti-CD55 antibodies would exhibit synergistic effects with anti-PD-1 antibodies or anti OX40 antibodies. The data provided by the instant specification and declaration does not disclose whether the anti-CD55 antibodies are agonist or antagonists of CD55.
	As stated in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”

New Grounds of Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 93 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 84 already defines the antibody as an immune checkpoint inhibitor. Claim 93 depends on claim 84, and recites the immune checkpoint inhibitor as selected from a group consisting of a cytotoxic T-lymphocyte- associated antigen 4 (CTLA-4) inhibitor, a programmed cell death-1 (PD-1) inhibitor, a programmed cell death ligand-1 (PD-L1) inhibitor, a lymphocyte activation gene-3 (LAG-3) inhibitor, a T-cell immunoglobulin domain and mucin domain 3 (TIM-3) inhibitor, an indoleamine (2,3)-dioxygenase (IDO) inhibitor, an OX40 agonist, a glucocorticoid-induced TNFR-related protein (GITR) agonist, a CD137 agonist, and a CD40 agonist.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643